EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Stephenson on October 8, 2021.
The application has been amended as follows: 
CLAIM 14:
In line 2, replace “60” with --20--.
Drawings
The drawings filed August 18, 2020 are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
In re Claims 1 and 9, Kramer et al (2009/0231776) teaches a conductive energy weapon (CEW) as seen in Figure 3 that comprises a shock generating circuit (10, 20, 30) that delivers pulses to a first electrode 50 and a second 
However, Kramer fails to teach that the duration of the negative voltage segment is between 80 microseconds to 90 microseconds and the Examiner found no teaching in the prior art that would reasonably suggest to one skilled in the art to extend the duration of the negative segment as taught by Kramer to a value in the specific duration range as claimed.
Claims 2-8 and 10-15 are allowed due to their dependence on claims 1 and 9, respectively.
In re Claim 16, Cheatham, III et al (2015/0153144) teaches a conductive energy weapon (10) that comprises a shock generating circuit (34 and 90, paragraph 47) coupled to a power supply 36 (paragraph 48) and first and second electrodes (18 and 20, paragraph 47); wherein the shock generating circuit is configured to generate a plurality of pulses to be delivered to a target via the electrodes (paragraph 22); wherein a target heart rate detection circuit is coupled with the shock generating circuit to detect the target’s heart rate and modulate the electrical discharge based on the detected heart rate, such as stopping the discharging or reducing the intensity (paragraph 30).  
However, Cheatham does not teach that an application rate of the pulses generated by the shock generating circuit are synchronized with the detected target heart rate and the Examiner found no teaching in the prior art that would motivate one skilled in the art to modify the teaching of Cheatham to include said synchronization.  
Stratbucker (7,305,787) similarly teaches a CES that alters the discharge signal in response to monitoring a target’s heart rate (col 3 lines 15-30), but also fails to teach synchronizing the discharge signal with that of the detected heart rate.
Claims 17-20 are allowed due to their dependence on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        10/8/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836